Exhibit 10.2

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of April 20, 2007 (together with all amendments,
if any, from time to time hereto, this “Agreement”) between SOUTHWEST CASINO AND
HOTEL CORP., a Nevada corporation (the “Pledgor”), and BLACK DIAMOND COMMERCIAL
FINANCE, L.L.C., a Delaware limited liability company, individually and in its
capacity as Agent for itself and Lenders (“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among North Metro Harness Initiative, LLC, a Minnesota limited liability
company (“Borrower”), the other Loan Parties, Agent and the Lenders from time to
time party thereto (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified (the
“Credit Agreement”), the Lenders have agreed to make Advances to Borrower;

WHEREAS, Pledgor is the record and beneficial owner of the shares of Stock
listed on Schedule I hereto;

WHEREAS, Pledgor benefits from the credit facilities made available to Borrower
under the Credit Agreement;

WHEREAS, in order to induce Agent and Lenders to make Advances as provided for
in the Credit Agreement, Pledgor has agreed to pledge the Pledged Collateral to
Agent in accordance herewith;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to make Advances under the Credit Agreement, it
is agreed as follows:


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT ARE USED HEREIN AS THEREIN DEFINED, AND THE FOLLOWING SHALL
HAVE (UNLESS OTHERWISE PROVIDED ELSEWHERE IN THIS AGREEMENT) THE FOLLOWING
RESPECTIVE MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR
AND PLURAL FORM OF THE TERMS DEFINED):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares.

“Pledged Shares” means those shares listed on Schedule I hereto.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.


--------------------------------------------------------------------------------



2.             PLEDGE.  PLEDGOR HEREBY PLEDGES TO AGENT, AND GRANTS TO AGENT FOR
ITSELF AND THE BENEFIT OF LENDERS, A FIRST PRIORITY SECURITY INTEREST IN ALL OF
THE FOLLOWING (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


(A)           THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED
SHARES, AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY
OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES; AND


(B)           SUCH PORTION, AS DETERMINED BY AGENT AS PROVIDED IN SECTION 6(D)
BELOW, OF ANY ADDITIONAL SHARES OF STOCK OF BORROWER FROM TIME TO TIME ACQUIRED
BY PLEDGOR IN ANY MANNER (WHICH SHARES SHALL BE DEEMED TO BE PART OF THE PLEDGED
SHARES), AND THE CERTIFICATES REPRESENTING SUCH ADDITIONAL SHARES, AND ALL
DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF SUCH STOCK.


3.             SECURITY FOR OBLIGATIONS.  THIS AGREEMENT SECURES, AND THE
PLEDGED COLLATERAL IS SECURITY FOR, THE PROMPT PAYMENT IN FULL WHEN DUE, WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF ALL
OBLIGATIONS OF ANY KIND UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ALL OBLIGATIONS OF PLEDGOR NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES, COSTS
AND DOCUMENTED OUT-OF-POCKET EXPENSES WHETHER IN CONNECTION WITH COLLECTION
ACTIONS HEREUNDER OR OTHERWISE (COLLECTIVELY, THE “SECURED OBLIGATIONS”).


4.             DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES EVIDENCING THE
PLEDGED COLLATERAL SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF AGENT, FOR
ITSELF AND THE BENEFIT OF LENDERS, PURSUANT HERETO.  ALL PLEDGED SHARES SHALL BE
ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND PLEDGOR.


5.             REPRESENTATIONS AND WARRANTIES.  PLEDGOR REPRESENTS AND WARRANTS
TO AGENT THAT:


(A)           PLEDGOR IS THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER
OF SUCH PLEDGED COLLATERAL PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN THEREON
OR AFFECTING THE TITLE THERETO, EXCEPT FOR ANY LIEN CREATED BY THIS AGREEMENT;


(B)           ALL OF THE PLEDGED SHARES HAVE BEEN DULY AUTHORIZED, VALIDLY
ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE;


(C)           PLEDGOR HAS THE RIGHT AND REQUISITE AUTHORITY TO PLEDGE, ASSIGN,
TRANSFER, DELIVER, DEPOSIT AND SET OVER THE PLEDGED COLLATERAL PLEDGED BY
PLEDGOR TO AGENT AS PROVIDED HEREIN;


(D)           NONE OF THE PLEDGED SHARES HAS BEEN ISSUED OR TRANSFERRED IN
VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE OR SIMILAR LAWS
OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE SUBJECT;

2


--------------------------------------------------------------------------------



(E)           ALL OF THE PLEDGED SHARES ARE PRESENTLY OWNED BY PLEDGOR, AND ARE
PRESENTLY REPRESENTED BY THE CERTIFICATES LISTED ON SCHEDULE I HERETO.  AS OF
THE DATE HEREOF, THERE ARE NO EXISTING OPTIONS, WARRANTS, CALLS OR COMMITMENTS
OF ANY CHARACTER WHATSOEVER RELATING TO THE PLEDGED SHARES;


(F)            NO MATERIAL CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OR
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON IS REQUIRED (I) FOR THE PLEDGE BY PLEDGOR OF THE PLEDGED
COLLATERAL PURSUANT TO THIS AGREEMENT OR FOR THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT BY PLEDGOR, OR (II) FOR THE EXERCISE BY AGENT OF
THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN
RESPECT OF THE PLEDGED COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE
REQUIRED IN CONNECTION WITH SUCH DISPOSITION BY LAWS AFFECTING THE OFFERING AND
SALE OF SECURITIES GENERALLY;


(G)           THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED COLLATERAL
(TOGETHER WITH DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK AND
APPROPRIATE ENDORSEMENTS) PURSUANT TO THIS AGREEMENT WILL CREATE A VALID FIRST
PRIORITY LIEN ON AND A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF
THE AGENT FOR THE BENEFIT OF AGENT AND LENDERS IN THE PLEDGED COLLATERAL AND THE
PROCEEDS THEREOF, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS, SUBJECT TO NO
OTHER LIEN;


(H)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PLEDGOR
ENFORCEABLE AGAINST PLEDGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT
THAT ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITOR’S
RIGHTS GENERALLY; AND


(I)            THE PLEDGED SHARES CONSTITUTE 50% OF THE ISSUED AND OUTSTANDING
SHARES OF STOCK OF BORROWER.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.


6.             COVENANTS.  PLEDGOR COVENANTS AND AGREES THAT UNTIL THE
TERMINATION DATE:


(A)           WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, PLEDGOR WILL NOT SELL,
ASSIGN, TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO THE
PLEDGED COLLATERAL, OR ANY UNPAID DIVIDENDS OR OTHER DISTRIBUTIONS OR PAYMENTS
WITH RESPECT TO THE PLEDGED COLLATERAL OR GRANT A LIEN IN THE PLEDGED
COLLATERAL, UNLESS OTHERWISE EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT;


(B)           PLEDGOR WILL, AT ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND
DELIVER ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS AGENT FROM TIME TO
TIME MAY REASONABLY REQUEST IN ORDER TO ENSURE TO AGENT AND LENDERS THE BENEFITS
OF THE LIENS IN AND TO THE PLEDGED COLLATERAL INTENDED TO BE CREATED BY THIS
AGREEMENT, INCLUDING THE FILING OF ANY NECESSARY CODE FINANCING STATEMENTS,
WHICH MAY BE FILED BY AGENT WITH OR (TO THE EXTENT PERMITTED BY LAW) WITHOUT THE
SIGNATURE OF PLEDGOR, AND WILL COOPERATE WITH AGENT, AT PLEDGOR’S EXPENSE, IN
OBTAINING ALL NECESSARY APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER
FEDERAL, STATE, LOCAL OR FOREIGN LAW IN CONNECTION WITH SUCH LIENS OR ANY SALE
OR TRANSFER OF THE PLEDGED COLLATERAL;

3


--------------------------------------------------------------------------------



(C)           PLEDGOR HAS AND WILL MAKE COMMERCIALLY REASONABLE EFFORTS TO
DEFEND THE TITLE TO THE PLEDGED COLLATERAL AND THE LIENS OF AGENT IN THE PLEDGED
COLLATERAL AGAINST THE CLAIM OF ANY PERSON AND WILL MAINTAIN AND PRESERVE SUCH
LIENS; AND


(D)           PLEDGOR WILL, UPON OBTAINING OWNERSHIP OF ANY ADDITIONAL STOCK OF
BORROWER, WHICH STOCK IS NOT ALREADY PLEDGED COLLATERAL, PROMPTLY (AND IN ANY
EVENT WITHIN FIVE (5) BUSINESS DAYS) DELIVER TO AGENT A PLEDGE AMENDMENT, DULY
EXECUTED BY PLEDGOR, IN SUBSTANTIALLY THE FORM OF SCHEDULE II HERETO (A “PLEDGE
AMENDMENT”) IN RESPECT OF ANY SUCH ADDITIONAL STOCK OF BORROWER, PURSUANT TO
WHICH PLEDGOR SHALL PLEDGE TO AGENT ALL OF SUCH ADDITIONAL STOCK OF BORROWER. 
PLEDGOR HEREBY AUTHORIZES AGENT TO ATTACH EACH PLEDGE AMENDMENT TO THIS
AGREEMENT AND AGREES THAT ALL PLEDGED SHARES LISTED ON ANY PLEDGE AMENDMENT
DELIVERED TO AGENT SHALL FOR ALL PURPOSES HEREUNDER BE CONSIDERED PLEDGED
COLLATERAL.


7.             PLEDGOR’S RIGHTS.  AS LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND UNTIL WRITTEN NOTICE SHALL BE GIVEN TO PLEDGOR IN
ACCORDANCE WITH SECTION 8(A) HEREOF:


(A)           PLEDGOR SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO VOTE AND GIVE
CONSENTS WITH RESPECT TO THE PLEDGED COLLATERAL, OR ANY PART THEREOF FOR ALL
PURPOSES NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE
CAST, AND NO CONSENT SHALL BE GIVEN OR ACTION TAKEN, WHICH WOULD HAVE THE EFFECT
OF IMPAIRING THE POSITION OR INTEREST OF AGENT IN RESPECT OF THE PLEDGED
COLLATERAL OR WHICH WOULD AUTHORIZE, EFFECT OR CONSENT TO (UNLESS AND TO THE
EXTENT EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT):


(I)            THE DISSOLUTION OR LIQUIDATION, IN WHOLE OR IN PART, OF BORROWER;


(II)           THE CONSOLIDATION OR MERGER OF BORROWER WITH ANY OTHER PERSON;


(III)          THE SALE, DISPOSITION OR ENCUMBRANCE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF BORROWER, EXCEPT FOR LIENS IN FAVOR OF AGENT;


(IV)          ANY CHANGE IN THE AUTHORIZED NUMBER OF SHARES, THE STATED CAPITAL
OR THE AUTHORIZED SHARE CAPITAL OF BORROWER OR THE ISSUANCE OF ANY ADDITIONAL
SHARES OF ITS STOCK; OR


(V)           THE ALTERATION OF THE VOTING RIGHTS WITH RESPECT TO THE STOCK OF
BORROWER; AND


(B)           (I)            PLEDGOR SHALL BE ENTITLED, FROM TIME TO TIME, TO
COLLECT AND RECEIVE FOR ITS OWN USE ALL CASH DIVIDENDS PAID IN RESPECT OF THE
PLEDGED SHARES TO THE EXTENT NOT IN VIOLATION OF THE CREDIT AGREEMENT OTHER THAN
ANY AND ALL: (A) DIVIDENDS PAID OR PAYABLE OTHER THAN IN CASH IN RESPECT OF ANY
PLEDGED COLLATERAL, AND INSTRUMENTS AND OTHER PROPERTY RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY PLEDGED
COLLATERAL;  (B) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN CASH IN
RESPECT OF ANY PLEDGED SHARES IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION
OR DISSOLUTION OR IN CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR
PAID-IN CAPITAL OF BORROWER; AND (C) CASH PAID, PAYABLE OR OTHERWISE
DISTRIBUTED, OR IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY PLEDGED COLLATERAL;
PROVIDED, HOWEVER, THAT UNTIL ACTUALLY

4


--------------------------------------------------------------------------------



PAID ALL RIGHTS TO SUCH DISTRIBUTIONS SHALL REMAIN SUBJECT TO THE LIEN CREATED
BY THIS AGREEMENT; AND

(ii)           all dividends (other than such cash dividends as are permitted to
be paid to Pledgor in accordance with clause (i) above) and all other
distributions in respect of any of the Pledged Shares, whenever paid or made,
shall be delivered to Agent to hold as Pledged Collateral and shall, if received
by Pledgor, be received in trust for the benefit of Agent, be segregated from
the other property or funds of Pledgor, and be forthwith delivered to Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).


8.             DEFAULTS AND REMEDIES; PROXY.


(A)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND
CONCURRENTLY WITH WRITTEN NOTICE TO PLEDGOR, AGENT (PERSONALLY OR THROUGH AN
AGENT) IS HEREBY AUTHORIZED AND EMPOWERED TO TRANSFER AND REGISTER IN ITS NAME
OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL,
TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED
COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS,
TO EXERCISE THE VOTING AND ALL OTHER RIGHTS AS A HOLDER WITH RESPECT THERETO, TO
COLLECT AND RECEIVE ALL CASH DIVIDENDS AND OTHER DISTRIBUTIONS MADE THEREON, TO
SELL IN ONE OR MORE SALES AFTER TEN (10) BUSINESS DAYS’ NOTICE OF THE TIME AND
PLACE OF ANY PUBLIC SALE OR OF THE TIME AT WHICH A PRIVATE SALE IS TO TAKE PLACE
(WHICH NOTICE PLEDGOR AGREES IS COMMERCIALLY REASONABLE) THE WHOLE OR ANY PART
OF THE PLEDGED COLLATERAL AND TO OTHERWISE ACT WITH RESPECT TO THE PLEDGED
COLLATERAL AS THOUGH AGENT WAS THE OUTRIGHT OWNER THEREOF.  ANY SALE SHALL BE
MADE AT A PUBLIC OR PRIVATE SALE AT AGENT’S PLACE OF BUSINESS, OR AT ANY PLACE
TO BE NAMED IN THE NOTICE OF SALE, EITHER FOR CASH OR UPON CREDIT OR FOR FUTURE
DELIVERY AT SUCH PRICE AS AGENT MAY DEEM FAIR, AND AGENT MAY BE THE PURCHASER OF
THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL SO SOLD AND HOLD THE SAME
THEREAFTER IN ITS OWN RIGHT FREE FROM ANY CLAIM OF PLEDGOR OR ANY RIGHT OF
REDEMPTION.  EACH SALE SHALL BE MADE TO THE HIGHEST BIDDER, BUT AGENT RESERVES
THE RIGHT TO REJECT ANY AND ALL BIDS AT SUCH SALE WHICH, IN ITS DISCRETION, IT
SHALL DEEM INADEQUATE.  DEMANDS OF PERFORMANCE AND, EXCEPT AS OTHERWISE HEREIN
SPECIFICALLY PROVIDED FOR, NOTICES OF SALE, ADVERTISEMENTS AND THE PRESENCE OF
PROPERTY AT SALE ARE HEREBY WAIVED AND ANY SALE HEREUNDER MAY BE CONDUCTED BY AN
AUCTIONEER OR ANY OFFICER OR AGENT OF AGENT.  PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS AGENT AS THE PROXY AND ATTORNEY-IN-FACT OF PLEDGOR WITH
RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED
SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF AGENT AS
PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL THE TERMINATION DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED
SHARES, THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE
RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED
SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE
ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), SO LONG AS AN

5


--------------------------------------------------------------------------------



EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND AGENT SHALL NOT EXERCISE
ANY PROXY OR RIGHTS AS ATTORNEY IN FACT UNLESS SUCH AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE
ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.


(B)           IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT
ONE SALE, SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL OF THE SECURED
OBLIGATIONS, OR IF THE PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY
OF SUCH SALES, THE HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO
AGENT, IN ITS DISCRETION, THAT THE PROCEEDS OF THE SALES OF THE WHOLE OF THE
PLEDGED COLLATERAL WOULD BE UNLIKELY TO BE SUFFICIENT TO DISCHARGE ALL OF THE
SECURED OBLIGATIONS, AGENT MAY, ON ONE OR MORE OCCASIONS AND IN ITS DISCRETION,
POSTPONE ANY OF SAID SALES BY PUBLIC ANNOUNCEMENT AT THE TIME OF SALE OR THE
TIME OF PREVIOUS POSTPONEMENT OF SALE, AND NO OTHER NOTICE OF SUCH POSTPONEMENT
OR POSTPONEMENTS OF SALE NEED BE GIVEN, ANY OTHER NOTICE BEING HEREBY WAIVED;
PROVIDED, HOWEVER, THAT ANY SALE OR SALES MADE AFTER SUCH POSTPONEMENT SHALL BE
AFTER TEN (10) BUSINESS DAYS’ NOTICE TO PLEDGOR.


(C)           IF, AT ANY TIME WHEN AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT
TO SELL THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL HEREUNDER, SUCH PLEDGED
COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER,
BE EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (OR ANY
SIMILAR STATUTE THEN IN EFFECT) (THE “ACT”) AGENT MAY, IN ITS DISCRETION
(SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH PLEDGED COLLATERAL
OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS
AGENT MAY DEEM NECESSARY OR ADVISABLE, BUT SUBJECT TO THE OTHER REQUIREMENTS OF
THIS SECTION 8, AND SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION OR TO
CAUSE THE SAME TO BE EFFECTED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN ANY SUCH EVENT, AGENT IN ITS DISCRETION (X) MAY, IN ACCORDANCE
WITH APPLICABLE SECURITIES LAWS, PROCEED TO MAKE SUCH PRIVATE SALE
NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING
SUCH PLEDGED COLLATERAL OR PART THEREOF COULD BE OR SHALL HAVE BEEN FILED UNDER
SAID ACT (OR SIMILAR STATUTE), (Y) MAY APPROACH AND NEGOTIATE WITH A SINGLE
POSSIBLE PURCHASER TO EFFECT SUCH SALE, AND (Z) MAY RESTRICT SUCH SALE TO A
PURCHASER WHO IS AN ACCREDITED INVESTOR UNDER THE ACT AND WHO WILL REPRESENT AND
AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT AND
NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED COLLATERAL OR ANY
PART THEREOF.  IN ADDITION TO A PRIVATE SALE AS PROVIDED ABOVE IN THIS SECTION
8, IF ANY OF THE PLEDGED COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO THE
PUBLIC WITHOUT REGISTRATION UNDER THE ACT (OR SIMILAR STATUTE) AT THE TIME OF
ANY PROPOSED SALE PURSUANT TO THIS SECTION 8, THEN AGENT SHALL NOT BE REQUIRED
TO EFFECT SUCH REGISTRATION OR CAUSE THE SAME TO BE EFFECTED BUT, IN ITS
DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), MAY REQUIRE THAT
ANY SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE CONDUCTED SUBJECT TO
RESTRICTIONS:


(I)            AS TO THE FINANCIAL SOPHISTICATION AND ABILITY OF ANY PERSON
PERMITTED TO BID OR PURCHASE AT ANY SUCH SALE;


(II)           AS TO THE CONTENT OF LEGENDS TO BE PLACED UPON ANY CERTIFICATES
REPRESENTING THE PLEDGED COLLATERAL SOLD IN SUCH SALE, INCLUDING RESTRICTIONS ON
FUTURE TRANSFER THEREOF;

6


--------------------------------------------------------------------------------



(III)          AS TO THE REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON
BIDDING OR PURCHASING AT SUCH SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL
INFORMATION ABOUT PLEDGOR AND SUCH PERSON’S INTENTIONS AS TO THE HOLDING OF THE
PLEDGED COLLATERAL SO SOLD FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TO THE DISTRIBUTION THEREOF; AND


(IV)          AS TO SUCH OTHER MATTERS AS AGENT MAY, IN ITS DISCRETION, DEEM
NECESSARY OR APPROPRIATE IN ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO
TO REGISTER) MAY BE EFFECTED IN COMPLIANCE WITH THE BANKRUPTCY CODE AND OTHER
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE ACT AND ALL
APPLICABLE STATE SECURITIES LAWS.


(D)           PLEDGOR RECOGNIZES THAT AGENT MAY BE UNABLE TO EFFECT A PUBLIC
SALE OF ANY OR ALL OF THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO
ONE OR MORE PRIVATE SALES THEREOF IN ACCORDANCE WITH CLAUSE (C) ABOVE.  PLEDGOR
ALSO ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND OTHER
TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  AGENT SHALL BE UNDER NO OBLIGATION TO DELAY
A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT BORROWER TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE ACT, OR
UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF PLEDGOR AND BORROWER WOULD AGREE
TO DO SO.


(E)           PLEDGOR AGREES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW
THAT FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
IT WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY APPRAISAL,
VALUATION, STAY, EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR HEREAFTER IN
FORCE IN ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT, OR THE
ABSOLUTE SALE OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL OR THE
POSSESSION THEREOF BY ANY PURCHASER AT ANY SALE HEREUNDER, AND PLEDGOR WAIVES
THE BENEFIT OF ALL SUCH LAWS TO THE EXTENT IT LAWFULLY MAY DO SO.  PLEDGOR
AGREES THAT IT WILL NOT INTERFERE WITH ANY RIGHT, POWER AND REMEDY OF AGENT
PROVIDED FOR IN THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY
OR BY STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE BY
AGENT OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS OR REMEDIES.  NO FAILURE OR
DELAY ON THE PART OF AGENT TO EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AND NO
NOTICE OR DEMAND WHICH MAY BE GIVEN TO OR MADE UPON PLEDGOR BY AGENT WITH
RESPECT TO ANY SUCH REMEDIES SHALL OPERATE AS A WAIVER THEREOF, OR LIMIT OR
IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR REMEDY
HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST PLEDGOR
IN ANY RESPECT.


(F)            PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 8 WILL CAUSE IRREPARABLE INJURY TO AGENT, THAT AGENT
SHALL HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, AGREES THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 8
SHALL BE SPECIFICALLY ENFORCEABLE AGAINST PLEDGOR, AND PLEDGOR HEREBY WAIVES AND
AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF
SUCH COVENANTS EXCEPT FOR A DEFENSE THAT THE SECURED OBLIGATIONS ARE NOT THEN
DUE AND PAYABLE IN ACCORDANCE WITH THE AGREEMENTS AND INSTRUMENTS GOVERNING AND
EVIDENCING SUCH OBLIGATIONS.


9.             WAIVER.  NO DELAY ON AGENT’S PART IN EXERCISING ANY POWER OF
SALE, LIEN, OPTION OR OTHER RIGHT HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY
BE GIVEN TO OR MADE UPON PLEDGOR BY AGENT WITH RESPECT TO ANY POWER OF SALE,
LIEN, OPTION OR OTHER RIGHT HEREUNDER, SHALL

7


--------------------------------------------------------------------------------



CONSTITUTE A WAIVER THEREOF, OR LIMIT OR IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION
OR TO EXERCISE ANY POWER OF SALE, LIEN, OPTION, OR ANY OTHER RIGHT HEREUNDER,
WITHOUT NOTICE OR DEMAND, OR PREJUDICE AGENT’S RIGHTS AS AGAINST PLEDGOR IN ANY
RESPECT.


10.           ASSIGNMENT.  AGENT MAY ASSIGN, ENDORSE OR TRANSFER ANY INSTRUMENT
EVIDENCING ALL OR ANY PART OF THE SECURED OBLIGATIONS AS PROVIDED IN, AND IN
ACCORDANCE WITH, THE CREDIT AGREEMENT, AND THE HOLDER OF SUCH INSTRUMENT SHALL
BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT.


11.           TERMINATION.  IMMEDIATELY FOLLOWING THE TERMINATION DATE, AGENT
SHALL DELIVER TO PLEDGOR THE PLEDGED COLLATERAL PLEDGED BY PLEDGOR AT THE TIME
SUBJECT TO THIS AGREEMENT AND ALL INSTRUMENTS OF ASSIGNMENT EXECUTED IN
CONNECTION THEREWITH, FREE AND CLEAR OF THE LIENS HEREOF AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, ALL OF PLEDGOR’S OBLIGATIONS HEREUNDER SHALL AT SUCH
TIME TERMINATE AND NONE OF AGENT AND THE LENDERS SHALL HAVE ANY CONTINUING RIGHT
OR INTEREST IN SUCH PLEDGED COLLATERAL OR THE PROCEEDS THEREOF.


12.           LIEN ABSOLUTE.  ALL RIGHTS OF AGENT HEREUNDER, AND ALL OBLIGATIONS
OF PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR
EVIDENCING ANY SECURED OBLIGATIONS;


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY PART OF THE SECURED OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
GOVERNING OR EVIDENCING ANY SECURED OBLIGATIONS;


(C)           ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER PLEDGED
COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM ANY GUARANTY, FOR ALL OR ANY OF THE SECURED OBLIGATIONS;


(D)           THE INSOLVENCY OF ANY LOAN PARTY; OR


(E)           ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, PLEDGOR OTHER THAN PAYMENT AND PERFORMANCE IN
FULL OF THE SECURED OBLIGATIONS.


13.           RELEASE.  PLEDGOR CONSENTS AND AGREES THAT AGENT MAY AT ANY TIME,
OR FROM TIME TO TIME, IN ITS DISCRETION WITH NOTICE IN ACCORDANCE WITH THE
CREDIT AGREEMENT:


(A)           RENEW, EXTEND OR CHANGE THE TIME OF PAYMENT, AND/OR THE MANNER,
PLACE OR TERMS OF PAYMENT OF ALL OR ANY PART OF THE SECURED OBLIGATIONS; AND


(B)           EXCHANGE, RELEASE AND/OR SURRENDER ALL OR ANY OF THE PLEDGED
COLLATERAL (INCLUDING THE PLEDGED COLLATERAL), OR ANY PART THEREOF, BY
WHOMSOEVER DEPOSITED, WHICH IS NOW OR MAY HEREAFTER BE HELD BY AGENT IN
CONNECTION WITH ALL OR ANY OF THE SECURED OBLIGATIONS; ALL IN SUCH MANNER AND
UPON SUCH TERMS AS AGENT MAY REASONABLY DEEM PROPER, AND WITHOUT NOTICE TO OR
FURTHER ASSENT FROM PLEDGOR, IT BEING HEREBY AGREED THAT PLEDGOR SHALL BE AND
REMAIN BOUND UPON

8


--------------------------------------------------------------------------------



THIS AGREEMENT, IRRESPECTIVE OF THE VALUE OR CONDITION OF ANY OF THE PLEDGED
COLLATERAL, AND NOTWITHSTANDING ANY SUCH CHANGE, EXCHANGE, SETTLEMENT,
COMPROMISE, SURRENDER, RELEASE, RENEWAL OR EXTENSION, AND NOTWITHSTANDING ALSO
THAT THE SECURED OBLIGATIONS MAY, AT ANY TIME, EXCEED THE AGGREGATE PRINCIPAL
AMOUNT THEREOF SET FORTH IN THE CREDIT AGREEMENT, OR ANY OTHER AGREEMENT
GOVERNING ANY SECURED OBLIGATIONS.  PLEDGOR HEREBY WAIVES NOTICE OF ACCEPTANCE
OF THIS AGREEMENT, AND ALSO PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR
OF ANY AND ALL OF THE SECURED OBLIGATIONS, AND PROMPTNESS IN COMMENCING SUIT
AGAINST ANY PARTY HERETO OR LIABLE HEREON, AND IN GIVING ANY NOTICE TO OR OF
MAKING ANY CLAIM OR DEMAND HEREUNDER UPON PLEDGOR.  NO ACT OR OMISSION OF ANY
KIND ON AGENT’S PART SHALL IN ANY EVENT AFFECT OR IMPAIR THIS AGREEMENT.


14.           REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST
PLEDGOR OR BORROWER FOR LIQUIDATION OR REORGANIZATION, SHOULD PLEDGOR OR
BORROWER BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF
PLEDGOR’S OR BORROWER’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE
SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW,
RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE”,
“FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS SHALL BE
REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED,
REDUCED, RESTORED OR RETURNED.


15.           MISCELLANEOUS.


(A)           AGENT MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH AGENTS
OR EMPLOYEES AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS
PERTAINING TO ITS DUTIES HEREUNDER.


(B)           PLEDGOR AGREES TO PROMPTLY REIMBURSE AGENT FOR ACTUAL
OUT-OF-POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES,
INCURRED BY AGENT IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF THIS
AGREEMENT.


(C)           NEITHER AGENT, NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION LAWFULLY TAKEN OR
OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT
FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.


(D)           THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS
AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL
INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, AGENT AND ITS SUCCESSORS AND
ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT

9


--------------------------------------------------------------------------------



MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR
AND ON BEHALF OF AGENT AND PLEDGOR.


16.           SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OR PROVISIONS
HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW,
SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR EFFECT THOSE PORTIONS OF
THIS AGREEMENT WHICH ARE VALID.


17.           NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE OR
SERVE UPON ANY OTHER A COMMUNICATION WITH RESPECT TO THIS AGREEMENT, EACH SUCH
NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION
SHALL BE IN WRITING AND EITHER SHALL BE DELIVERED IN PERSON OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH PROPER POSTAGE
PREPAID, OR BY FACSIMILE TRANSMISSION AND CONFIRMED BY DELIVERY OF A COPY BY
PERSONAL DELIVERY OR UNITED STATES MAIL AS OTHERWISE PROVIDED HEREIN:

(a)

If to Agent, at:

Black Diamond Commercial Finance, L.L.C.

 

 

One Sound Shore Drive

 

 

Greenwich, CT 06830

 

 

ATTN: North Metro Harness Initiative, Account Officer

 

 

Fax: (203) 674-7808

 

 

 

 

With a copy to:

Latham & Watkins LLP

 

 

Sears Tower, Suite 5800

 

 

233 South Wacker Drive

 

 

Chicago, Illinois 60606

 

 

Attention: Jeffrey G. Moran, Esq.

 

 

Fax: (312) 993-9767

 

 

 

 

If to Pledgor, at:

Southwest Casino and Hotel Corp.

 

 

2001 Killebrew Drive

 

 

Bloomington, MN 55425

 

 

Attn: Thomas E. Fox

 

 

Fax: (952) 853-9991

 

 

 

 

With a copy to:

Ruben & Aronson, LLP

 

 

4800 Montgomery Lane, Suite 150

 

 

Bethesda, MD 20814

 

 

Attention: Lawrence A. London, Esq.

 

 

Fax: (301) 951-9636

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication

10


--------------------------------------------------------------------------------


hereunder shall be given in the manner and deemed received as provided for in
the Credit Agreement.


18.           SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT
ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER
AND ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH SHALL, COLLECTIVELY AND SEPARATELY, CONSTITUTE ONE
AGREEMENT.


20.           BENEFIT OF LENDERS.  ALL SECURITY INTERESTS GRANTED OR
CONTEMPLATED HEREBY SHALL BE FOR THE BENEFIT OF AGENT AND LENDERS, AND ALL
PROCEEDS OR PAYMENTS REALIZED FROM THE PLEDGED COLLATERAL IN ACCORDANCE HEREWITH
SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT.

[signature page follows]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

By:

     /s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BLACK DIAMOND COMMERCIAL FINANCE,
L.L.C., as Agent

 

 

 

By:

     /s/

 

 

Name:

 

 

 


--------------------------------------------------------------------------------


SCHEDULE I

PLEDGED SHARES

Pledged Entity

 

Certificate
Number

North Metro Harness Initiative, LLC

 

Certificate No. 1

 


--------------------------------------------------------------------------------


SCHEDULE II

PLEDGE AMENDMENT

This Pledge Amendment, dated                    is delivered pursuant to Section
6(d) of the Pledge Agreement referred to below.  All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the Pledge
Agreement.  The undersigned hereby certifies that the representations and
warranties in Section 5 of the Pledge Agreement are and continue to be true and
correct in all material respects, both as to the shares pledged prior to this
Pledge Amendment and as to shares pledged pursuant to this Pledge Amendment. 
The undersigned further agrees that this Pledge Amendment may be attached to
that certain Pledge Agreement, dated                 , 2007, between
undersigned, as Pledgor, and Black Diamond Commercial Finance, L.L.C., as Agent
(the “Pledge Agreement”), and that the Pledged Shares listed on this Pledge
Amendment shall be and become a part of the Pledged Collateral referred to in
said Pledge Agreement and shall secure all Secured Obligations referred to in
said Pledge Agreement.

 

 

 

 

 

By:

 

Name:

 

 

 

Title:

 

 

 

Name and
Address of Pledgor

 

Pledged Entity

 

Class
of Stock

 

Certificate
Number(s)

 

Number
of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------